Title: From Thomas Jefferson to Arthur S. Brockenbrough, 27 April 1824
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Th: J. to mr Brockenbrough.Apr. 27. 24.Be so good as to send me 4. of the ground plats of the University, on account of the University as they are to go to Europe with my letters written to procure professors.Can you lend me  a box of tin? I lack that much to finish the part of my house I have been covering with tin. if you can I will send the little cart for it, as  the bearer cannot bring it before him on his mule.P.S. I give the boy a bit of leather to roll the papers in to protect them from the rain